DETAILED ACTION
This office action response to the communication filed on 04/30/2021. 
Claims 10-17 are non-elected restriction. 
Claims 1-9, and 18-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-7, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Patent Application Publication No. 2015/0237609), (“D1”, hereinafter), in view of Chen et al. (U.S. Patent Application Publication No. 2020/0112950), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a computer-implemented method for managing radio spectrum in a cellular network ([see, e.g., method for managing wireless transmission resources in a wireless communication, [0003]]), the method comprising: 
periodically analyzing ([see, [0012], monitoring a communication quality]), by one or more processors at a local base station in the cellular network (i.e., a primary base station), local spectrum utilization data to determine spectrum use levels at the local base station ([see, [0074], estimated according to the resource information of the primary system and the resource information of the secondary system]); 
periodically receiving, at the local base station, neighbor spectrum utilization data from at least one neighbor base station (i.e., a secondary base station), in the cellular network ([see, [0089], and Fig. 5, step 536, the primary base station received  information from the secondary base station to the handover request, the handover request can include the transmission resource utilization information can include a transmission rate, a used bandwidth]), 
the neighbor spectrum utilization data (i.e., used bandwidth information) associated with spectrum use levels at the at least one neighbor base station ([see, [0089], and Fig. 5, the used bandwidth information associated with spectrum use levels of the whether the secondary base station accepts the handover request of the primary user]); 
receiving, at the local base station, a spectrum assignment request from a mobile computing device ([see, [0088-0089], and Fig. 5, wherein a request of the primary user for a handover to the secondary system, receive a handover request of the primary user in the primary system, the handover request can include the transmission resource utilization information can include a transmission rate, a used bandwidth]); 
in response to receiving the spectrum assignment request ([see, [0089], step 530], request information from the secondary base station]), determining, via the one or more processors at the local base station ([see, [0089], and Fig. 5, In a step 532, determining searched according to the location information of the primary user]), 
a spectrum assignment for the mobile computing device based on at least one of the neighbor spectrum utilization data ([see, [0089], and Fig. 5, a suggestion spectrum assignment or spectrum occupancy (including a suggested bandwidth, rate, etc.) of the primary user is sent the resource to the primary user to accesses the secondary system]) and local spectrum utilization data; and 
transmitting the spectrum assignment to the mobile computing device ([see, [0089], and Fig. 5, sent the resource to the primary user to accesses the secondary system]).  
         D1 doesn’t appear to explicitly disclose: periodically receiving neighbor spectrum utilization data from at least one neighbor base station.
However, D2 discloses periodically receiving neighbor spectrum utilization data from at least one neighbor base station ([see, [0031], As illustrated in FIG. 4, at block 402, the base stations periodically send their locations to the spectrum management entity proxy]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide spectrum management results improve efficiency that efficiently performing user equipment handoffs (D2, [0013]]). 

As per Claim 2, D1 and D2 disclose the method of claim 1, and D1 discloses wherein a local coverage area associated with the local base station is adjacent to a neighbor coverage area associated with the at least one neighbor base station ([see, [0149], and Fig. 14, the primary system in the coverage area adjacent to the secondary system in the coverage]). 
As per Claim 4, D1 and D2 disclose the method of claim 1, and D1 discloses wherein the spectrum assignment includes at least one frequency ([see, [0082, 0085], and Fig. 14, spectrum resource  includes spectrum utilization includes a bandwidth in a frequency band]). 
As per Claim 6,  D1 and D2 disclose the method of claim 1, and D1 discloses wherein the local spectrum utilization data and the neighbor spectrum utilization data includes physical resource block (PRB) usage information ([see, [0057, 0082], wherein the time-frequency resources (i.e., physical resource block (PRB)), e.g., carriers, sub-carriers, timeslots, etc. for the spectrum resource that available to the secondary user in the critical region as maximum transmission power of 20 dB at a bandwidth in a frequency band]).  
As per Claim 7,  D1 and D2 disclose the method of claim 6, and D1 discloses wherein the spectrum assignment is determined so as to optimize PRB allocation ([see, [0057, 0082], the time-frequency resources (i.e., physical resource block (PRB)]).  
As per Claim 9,  D1 and D2 disclose the method of claim 1, and D1 discloses wherein the spectrum assignment request (i.e., corresponding to receive a handover request) includes location information for the mobile computing device ([see, [0088], receive a handover request of the primary user (i.e., such as the mobile computing device) in the primary system who is located in the critical region (i.e., such as location information) of the primary system for a handover to the secondary system]), and 
wherein the spectrum assignment is determined based on the neighbor spectrum utilization data for the at least one neighbor base station (i.e., the secondary system) when the mobile computing device is within a predetermined distance from a coverage area for the at least one neighbor base station ([see, [0088], the apparatus determine for managing wireless transmission resources, receive a handover request of the primary user in the primary system who is located in the critical region of the primary system for a handover to the secondary system when the communication quality of the primary user in the critical region of the primary system is below a predetermined communication quality threshold]). 
As per Claim 18, D1 discloses a system for managing radio spectrum in a cellular network ([see, e.g., method for managing wireless transmission resources in a wireless communication, [0003]]), the system comprising: 
a first base station in the cellular network, the first base station having a first coverage area ([see, [0061], and Fig.1, a coverage area of the primary base station]); and 
a second base station in the cellular network ([see, [0063], and Fig.1, resource information of a secondary system]), 
the second base station having a second coverage area adjacent the first coverage area ([see, [0063], and Fig.1, a coverage area and a location of the secondary base station]); and 
configured to transmit second spectrum utilization data (i.e., used bandwidth information)  to the first base station, the second spectrum utilization data associated with spectrum use levels at the second base station ([see, [0088-0089], and Fig. 5, wherein transmit a request of the primary user for a handover to the secondary system, receive a handover request of the primary user in the primary system based on the handover request can include the transmission resource utilization information can include a transmission rate, a used bandwidth]), 
wherein the first base station includes one or more processors in communication with a memory containing processor-executable instructions ([see, [0062], the primary system with resource information and stored in a memory device]) to: 
periodically analyze ([see, [0012], monitoring a communication quality]), by the one or more processors, first spectrum utilization data to determine spectrum use levels at the first base station ([see, [0074, 0088], estimated according to the resource information of the primary system and the resource information of the secondary system, which include the transmission resource utilization information can include a transmission rate, a used bandwidth]); 
receive a spectrum assignment request from a mobile computing device ([see, [0088-0089], and Fig. 5, wherein a request of the primary user for a handover to the secondary system, receive a handover request of the primary user in the primary system, the request resource utilization information can include a transmission rate, a used bandwidth]); 
in response to receiving the spectrum assignment request ([see, [0089], step 530], request information from the secondary base station]), 
determine a spectrum assignment for the mobile computing device based on at least one of the first spectrum utilization data and the second spectrum utilization data ([see, [0089], and Fig. 5, a suggestion spectrum assignment or spectrum occupancy (including a suggested bandwidth, rate, etc.) of the primary user is sent the resource to the primary user to accesses the secondary system]); and 
transmit the spectrum assignment to the mobile computing device ([see, [0089], and Fig. 5, sent the resource to the primary user to accesses the secondary system]).  
         D1 doesn’t appear to explicitly disclose: periodically receiving neighbor spectrum utilization data from at least one neighbor base station.
However, D2 discloses periodically receiving neighbor spectrum utilization data from at least one neighbor base station ([see, [0031], As illustrated in FIG. 4, at block 402, the base stations periodically send their locations to the spectrum management entity proxy]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide spectrum management results improve efficiency that efficiently performing user equipment handoffs (D2, [0013]]). 
As per Claim 20, D1 and D2 disclose the system of claim 18, and D1 further discloses further comprising a third base station in the cellular network ([see, 0101], and Fig. 15, the secondary system 2 (i.e., consider as third base station) in the cellular network]), 
the third base station having a third coverage area adjacent the first coverage area ([see, 0101], and Fig. 15, the secondary system 2 (i.e., consider as third base station) having a coverage area for each secondary system cluster]) and configured to transmit third spectrum utilization data to the first base station, the third spectrum utilization data associated with spectrum use levels at the third base station, and determining the spectrum assignment for the mobile computing device is additionally based on the third spectrum utilization data ([see, [0100-0103], and Fig. 5, 15, determining an available transmission resource available to each secondary system cluster. In addition, each secondary spectrum manager to allocate a transmission resource to the secondary systems in each secondary system cluster, and each secondary spectrum manager can send its allocation result to the primary spectrum manager]).  

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Yamada et al. (U.S. Patent Application Publication No. 2014/0198734), (“D3”, hereinafter). 
As per Claim 3, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the local base station receives the neighbor spectrum utilization data from the neighbor base station via an X2 interface. 
However, D3 discloses wherein the local base station receives the neighbor spectrum utilization data from the neighbor base station via an X2 interface ([see,  [0072], and Fig. 4, The first eNB 160 and the second eNB 160 may exchange data (e.g., DRBs and RRC messages) across the one or more X2 interfaces]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide establishing multiple connections results improve communication flexibility and efficiency may be beneficial (D3, [0004]]). 
As per Claim 19, D1 and D2 disclose the system of claim 18, and D1 doesn’t appear to explicitly disclose: wherein the second base station transmits the second spectrum utilization data to the first base station via an X2 interface. 
However, D3 discloses wherein the second base station transmits the second spectrum utilization data to the first base station via an X2 interface ([see,  [0072], and Fig. 4, The first eNB 160 and the second eNB 160 may exchange data (e.g., DRBs and RRC messages) across the one or more X2 interfaces]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide establishing multiple connections results improve communication flexibility and efficiency may be beneficial (D3, [0004]]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Routt et al. (U.S. Patent Application Publication No. 2021/0352487), (“D4”, hereinafter). 
As per Claim 5,  D1 and D2 disclose the method of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the spectrum assignment includes frequencies allocated to 5G spectrum.  
However, D4 discloses wherein the spectrum assignment includes frequencies allocated to 5G spectrum ([see,  [0019], and Fig. 1, wherein the access spectrum resources includes 5G spectrum access disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide spectrum resource results enhanced mobile broadband, massive-scale connectivity, and reliable low-latency services (D4, [0003]]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Naka et al. (U.S. Patent Application Publication No. 2009/0303941), (“D5”, hereinafter). 
As per Claim 8, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the spectrum assignment request includes device capability information of the mobile computing device and wherein determining the spectrum assignment is additionally based on the device capability information.
However, D5 discloses wherein the spectrum assignment request includes device capability information of the mobile computing device and wherein determining the spectrum assignment is additionally based on the device capability information ([see,  [0041-0043], and Fig. 3, the UE bandwidth capability information and frequency band assignment request information disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide scalable bandwidth system results improve flexibility of bandwidths assignment that used for actual communication from the maximum bandwidths by each wireless communication terminal (D5, [0002]]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468